Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-15 are rejected under 35 U.S.C. § 102 (a1)(a2) as being anticipated by U.S. Pat. No. 5,830,068 to Brenner.

In Reference to Claims 1 and 5 
Brenner discloses a gaming machine (Fig. 1 terminal 122), comprising:
	a display (Fig. 1 126);
a memory (Fig. 2 134, 136); and
	at least one processor (Fig. 2 132) operatively connected to the memory and display (Fig. 2 146), the processor configured to:
		provide a plurality of pari-mutuel gaming options in which a start time of each option is staggered (Fig. 8 Today’s race track 186 followed by Figs. 9 and 10 showing 198 and post times);
		display the plurality of options on the display (Figs. 8, 9 and 10 are displays);
		receive a selection of at least one option (Fig. 3 select track and race);

		display a set of rules associated with a selected game option o the display (this information is non-functional descriptive matter as the rules or anything else displays does not affect any subsequent recites step or operation.  Brenner discloses the display of information to facilitate game play buy supplying data to the player (Fig. 3 172 information).

In Reference to Claims 2 and 11
	Brenner discloses receiving a second wager on the options displayed to the player (Fig. 3 258 “more bets same race”).

In Reference to Claims 3 and 13
	Brenner discloses displaying non-selected track selections on the display (Fig. 9 wherein the cursor 192 highlights an item eligible for current selection and unhighlighted tracks are displayed non-selected track selections).

In Reference to Claims 4 and 15 – Restricted by Original Presentation
	The embodiment of a virtual assistant is a species not presented with the original set of claims and is hereby now restricted by original presentation.

In Reference to Claim 6
	Brenner discloses recording the wager placed in the bet queue (Fig. 3 254 and 260 “send wagers”) and compares the wager to an outcome of the event (Fig. 3 338 “display results”).


In Reference to Claim 7 
	Brenner discloses displaying a plurality of track selections to the player (Fig. 9);
selecting at least one of the plurality of track selections (Fig. 9 selection using cursor 192); and
displaying the plurality of pari-mutuel game options available at the selected track selection (Fig. 10).

In Reference to Claim 8
	Brenner discloses wherein displaying the plurality of options further includes returning to displaying a plurality of track selections to the player (Placers can review the queue (Fig. 16) to see returned selections).

In Reference to Claim 9
	Brenner discloses placing a second pari-mutuel wager on at least one of the plurality of pari-mutuel game options displayed to the player after returning to displaying the plurality of track selections to the player (Fig. 3 258 “more bets same race”).

In Reference to Claim 10
	Brenner discloses displaying a corresponding pari-mutuel event at selected track selection corresponding to the pari-mutuel wager placed (Fig. 16 displaying wagers placed for corresponding track and race).

In Reference to Claim 12
	Brenner discloses wherein displaying the plurality of pari-mutuel game options further includes: 
displaying a plurality of available game options to the player (Fig. 3 196);
selecting at least one of plurality of available game options (Fig. 204);

selecting at least one of the plurality of track selections (Figs. 8 and 9 using cursor 192); and
placing the pari-mutuel wager on a pari-mutuel event at the selected track selection (Fig. 3 214, 230 filling queue 254); and 
displaying the pari-mutuel event at the selected track selection corresponding to the pari-mutuel wager placed (Fig. 16).

In Reference to Claim 14
Brenner discloses displaying non-selected track selections (Fig, 9 non-selected are those not highlighted by the cursor 192); and
placing a second pari-mutuel wager on a second pari-mutuel event at one of the non- selected track selections (Fig. 3 204 “more bets other race”).

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
is in the Notice of References Cited.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
7.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
8.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715